DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

4.	Claims 1-2, 7, 9, 12 and  14-17 are    rejected under 35 U.S.C. 103 as being unpatentable over Kroop et al. ( USP 2018/0224850).
As Per Claim 1, Kroop et al. ( Kroop) teaches, an autonomous vehicle  (via Autonomous vehicle 100, 200, 330, 400, Figs. 1-4) comprising: a sensor; ( 102, Fig.1) one or more processors; (AV control system 120, Fig.1) ; and memory storing instructions  that, when executed by the one or more processors, ([0017], [0019], [0020]) configure the autonomous vehicle to perform operations ( via Autonomous vehicle 100, 200, 330, 400, Figs. 1-4) comprising: receiving sensor data from the sensor at a first location;  determining, based at least in part on the sensor data, that progress of the autonomous vehicle is impeded by an object; ([0034], [0043],[0044], [0045]); transmitting at least a portion of the sensor data to one or more computing devices associated with a remote operator; transmitting an indication that the progress of autonomous vehicle is impeded by the object; receiving an instruction associated with navigating the autonomous vehicle; and based at least in part on the instruction,  ([0034-0043], [0044-0048], [0051-0052], Figs. 1-4).

However, Kroop teaches, the teleassistance operator 199 create  teleassist command 192 and transmit that command to AV 120, [0041]),  and this command 192 comprises “maneuver command” [0043]).   Therefore, it would have been obvious to one ordinary skill in the art to recognize that Krooper has the teachings of  and based at least in part on the instruction, causing the autonomous vehicle to begin navigating from the first location to a second location along the route.
 
As per Claim 2, Kroop   teaches the limitation of Claim 1. However,   Kroop further  teaches, the operations further comprising: determining, while navigating to the second location, that the object begins moving; and based at least in part on the determining that the object begins moving, causing the autonomous vehicle to yield to the object.  (via based on received TDP 149, implementing  teleassistance command 192  to  “maneuver command” (maneuvering around the stopped preceding  vehicle), then when the preceding vehicle start moving, 192 command being an “ignore command” ( ignoring the previous command), a command to proceed slowly with high precautions, [0043])
Claim 7 is being rejected using the same rationale as claim 1.
Claim 9 is being rejected using the same rationale as claim 2.
As per Claim 12, Kroop  teaches the limitation of Claim 11. However,   Kroop  further teaches, the method   further comprising, after navigating to the location, determining to again follow the first or second policies (Kroop : implementing  “a maneuver command (e.g., maneuvering around a construction zone with caution), an ignore command, a wait command (e.g., in traffic accident scenarios), a command to proceed slowly with high caution, or an alternative route” [0043]).  
As per Claim 14, Kroop  teaches the limitation of Claim 7. However, Kroop  further teaches, determining whether to impede progress of the autonomous vehicle to another object based at least in part on the progress,  (Kroop: [0034], [0043],[0044], [0045]).
Claim 15 is being rejected using the same rationale as claim 1.
 As per Claim 16, Kroop  teaches the limitation of Claim 15. However,   Kroop  further teaches, the operations further comprising transmitting, to the one or more computing devices, an indication that the object has caused the autonomous vehicle to be impeded from navigating to the location (Kroop :[0034-0043], [0044-0048], [0051-0052], Figs. 1-4). 
Claim 17  is being rejected using the same rationale as claim 2.
5.	Claims 3, 5-6, 8, 10, 13, 18 and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Kroop et al. ( USP 2018/0224850) in view of Green et al. (USP 10,019,011).  
As per Claim 3, Kroop   teaches the limitation of Claim 1. However,   Kroop does not explicitly  teach, the operations further comprising: receiving, from the one or more computing devices, an additional indication of an area that surrounds the object; determining, while navigating to the second location, that the object is located outside of 
 In a related field of Art, Green et al. ( Green)  teaches, autonomous vehicles
 featuring machine-learned yield model, wherein, autonomous vehicle 10, being equipped with autonomy computing system 102, which includes motion planning system 105,  200,  wherein, receiving, from the one or more computing devices (102), an additional indication of an area that surrounds the object (102) ; determining, while navigating to the second location, that the object is located outside of the area;  and  Lees& ys45A ttomeyDocket NoZ09-2932USbased at least in part on the object being located outside of the area, causing the autonomous vehicle to yield to the object ( via yielding at traffic light, yield controller 250, col.15, line 33-col.16, line 50, col.17, line 10-60,  also col.12, line 11-650,   Figs. 1-4A).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kroop and Green  before him at the time filing, to modify the systems of Kroop, to include the machine learned yield model teachings ( autonomy computing system 102) of  Green  and configure with the system of Kroop to, after receiving teleassistance message, the yield controller of Green, providing a yield decision to yield to an object  (i.e., traffic light).  Motivation to combine the two teachings is, to  provide yield signal based on surrounding condition. (i.e., avoid traffic congestion).
As per Claim 5, Kroop   teaches the limitation of Claim 1. However,   Kroop    teaches,  the operations further comprising: setting a first action associated with the object, the first action being to follow the object; and based at least in part on the 
In a related field of Art, Green et al. (Green)  teaches, autonomous vehicles
 featuring machine-learned yield model, wherein, autonomous vehicle 10, being equipped with autonomy computing system 102, which includes motion planning system 105,  200,  wherein, setting a first action associated with the object, the first action being to follow the object; and based at least in part on the instruction, setting a second action associated with the object, the second action being to cease following the object.  
(Green : See Abstract, via yield controller 250 determining whether to yield to a particular object or not yield to a particular object , col.16, lines 5-17, col.16,  lines 17-50, col.15, lines 31-col.6, line 7)
It would have been obvious to one of ordinary skill in the art, having the teachings of Kroop and Green  before him at the time filing, to modify the systems of Kroop, to include the machine learned yield model teachings ( autonomy computing system 102) of  Green  and configure with the system of Kroop to, after receiving teleassistance message, the yield controller of Green, providing a yielding decision to yield to an object  (i.e., traffic light).  Motivation to combine the two teachings is, to  provide yield signal based on surrounding condition. (i.e., avoid traffic congestion).
As per Claim 6, Kroop  teaches the limitation of Claim 1. However,   Kroop  does not explicitly teach, the operations further comprising: determining, based at least in part on the instruction, to temporarily cease yielding to the object; and determining, based at least in part on one or more policies, whether to yield to one or more other objects, and wherein the causing the autonomous vehicle to begin navigating from the first location 
In a related field of Art, Green et al. ( Green)  teaches, autonomous vehicles
 featuring machine-learned yield model, wherein, autonomous vehicle 10, being equipped with autonomy computing system 102, which includes motion planning system 105,  200,  wherein, determining, based at least in part on the instruction, to temporarily cease yielding to the object; and determining, based at least in part on one or more policies, whether to yield to one or more other objects, and wherein the causing the autonomous vehicle to begin navigating from the first location to the second location along the route is based at least in part on determining not to yield to the one or more other objects (Green : vai yield controller 250 determining whether to yield to a particular object or not yield to a particular object , col.16, lines 5-17, col.16,  lines 17-50, col.15, lines 31-col.6, line 7).
 It would have been obvious to one of ordinary skill in the art, having the teachings of Kroop and Green  before him at the time filing, to modify the systems of Kroop, to include the machine learned yield model teachings ( autonomy computing system 102) of  Green  and configure with the system of Kroop to, after receiving teleassistance message, the yield controller of Green, providing a yielding decision to yield to an object  (i.e., traffic light).  Motivation to combine the two teachings is, to  provide yield signal based on surrounding condition. (i.e., avoid traffic congestion).

As per Claim 8, Kroop  teaches the limitation of Claim 7. However,   Kroop teaches, wherein: the indication comprises data identifying that the vehicle is yielding to the object; (Kroop : [0034], [0043-0045]).

In a related field of Art, Green et al. ( Green)  teaches, autonomous vehicles
 featuring machine-learned yield model, wherein, autonomous vehicle 10, being equipped with autonomy computing system 102, which includes motion planning system 105,  200,    wherein  altering the policy comprises instructing the vehicle to stop yielding to the object. (Green : via “the scenario controllers 206 can include one or more of: a pass, ignore, queue controller that decides, for each object in the world, whether the autonomous vehicle should pass, ignore, or queue such subject; a yield controller that decides, for each adjacent vehicle in the world whether the autonomous vehicle should yield to such vehicle”; (Kroop : col.15, line 60- col.16, line 50).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kroop and Green  before him at the time filing, to modify the systems of Kroop, to include the machine learned yield model teachings ( autonomy computing system 102) of  Green  and configure with the system of Kroop to, after receiving teleassistance message, the yield controller of Green, providing a yielding decision to yield to an object , or ignore or  pass or  queue. Motivation to combine the two teachings is, to  provide yield signal based on surrounding condition. (i.e., avoid traffic congestion).
Claim 10 is being rejected using the same rationale as claim 3.
Claim 13 is being rejected using the same rationale as claim 5.
Claim 18 is being rejected using the same rationale as claim 3.
As per Claim 20, Kroop  teaches the limitation of Claim 15. However,   Kroop  does not explicitly teach, setting a first action associated with the object, the first action being to follow the object; and based at least in part on the instruction, setting a second action associated with the object, the second action being to cease following the object.  
In a related field of Art, Green et al. ( Green)  teaches, autonomous vehicles
 featuring machine-learned yield model, wherein, autonomous vehicle 10, being equipped with autonomy computing system 102, which includes motion planning system 105,  200,   setting a first action associated with the object, the first action being to follow the object; and based at least in part on the instruction, setting a second action associated with the object, the second action being to cease following the object. (Green : via yield controller controlling the vehicle to certain objects in the surrounding environment, col.16, lines 7-16, also see col.16, lines 16-50).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kroop and Green  before him at the time filing, to modify the systems of Kroop, to include the machine learned yield model teachings ( autonomy computing system 102) of  Green  and configure with the system of Kroop to, after receiving teleassistance message, the yield controller of Green, providing a yielding decision to yield to an object , or ignore or  pass or  queue. Motivation to combine the two teachings is, to  provide yield signal based on surrounding condition. (i.e., avoid traffic congestion).
 
s 4, 11 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Kroop et al. ( USP 2018/0224850)  in view of Wellington et al. (USP 2017/0262709).
As per Claim 4, Kroop   teaches the limitation of Claim 1. However,   Kroop further  teaches, the operations further comprising: storing data representing one or more policies associated with navigating the autonomous vehicle, ( Kroop : [0017], [0020]).
However, Kroop does not explicitly teach, the one or more policies including at least one of: a first policy to yield to objects that arrive at an intersection before the autonomous vehicle; or a second policy to stay in a driving lane when navigating; and based at least in part on the instruction, determining to temporarily forego following at least one of the one or more policies.  
In a related field of Art, Wellington et al. ( wellington) teaches, traffic signal analysis system ,w herein, an autonomous  vehicle being equipped with traffic signal analysis system 400, which includes output generator 470 which generates state output 472. The generated “the state output 472 can include an indication to the AV control system 490 to yield to vehicle having right-of-way, or to pedestrians, before passing through the intersection, ([0067], [0075], also see [0066], [0062],[0012], [0016],[0042-0043], Figs. 1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kroop and  Wellington  before him at the time filing, to modify the systems of Kroop, to include the  teachings ( traffic signal analysis system) of  Wellington and configure with the system of Kroop  in order to determine yield to a vehicle having right-
Claim 11 is being rejected using the same rationale as claim 4.
Claim 19 is being rejected using the same rationale as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663